Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Greenberg on April 29, 2022.
The claims have been amended as follows:
In claim 8, in line 4 “in” (second occurrence) has been replaced with -- with --. 
In claim 11, in line 3 -- of -- has been inserted after “cycles”.
Claim 12 has been canceled, as redundant.


The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art of record for reasons of record concerning operating voltage of the electrodes on cathodic and anodic polarization, The amendments to claim 8 and 11 were made for purposes of mitigating 35 U.S.C. 112 (b) issues of a grammatical clarification nature. Claim 12 was canceled as being substantially redundant to the last clause of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
04/29/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778